DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 2, 6, 11, and 17-22 is/are objected to because of the following informalities:
Claim 2, Ln. 2 & 3-4 each recite “the storage elements” which should both read “the one or more storage elements” for consistency with claim 1, unless applicant particularly intends here multiple storage elements
Claim 2, Ln. 4 recites “the voltage associated with the first other power supply circuit” which should read “a voltage associated with the first other power supply circuit” as it is a first introduction
Claim 6, Ln. 6 recites “and power rail” which should read “and a power rail”
Claim 6, Ln. 10 recites “the voltage of the first power supply circuit” which should read “a voltage of the first power supply circuit” as it is a first introduction
Claim 6, Ln. 10 recites “the storage element” which should read “the one or more storage elements” for consistency with claim 1, unless applicant particularly intends here a single storage element
Claim 11, Ln. 2 recites “the energy generated” which should read “energy generated” as it is a first introduction
Claim 17, Ln. 3 recites “energy generate by” which should read “energy generated by”
Claim 18, Ln. 23 recites “a portion the energy” which should read “a portion of the energy”
Claim 18, Ln. 23 recites “the motor” which should read “the motor-blower” for consistency with the earlier recitation
Claim 18, Ln. 24 recites “by deceleration of the motor” which should read “by the deceleration of the motor-blower” following the earlier recitation of deceleration of the motor-blower
Claim 21, Ln. 5 recites “by deceleration of the motor” which should read “by the deceleration of the motor-blower” following after claim 18
Claim 22, Ln. 2 recites “by deceleration of the motor” which should read “by the deceleration of the motor-blower” following after claim 18
Appropriate correction is required.
Duplicate Claims
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation “the voltage of the cellular communication power supply circuit” in Ln. 2-3.  There is insufficient antecedent basis for this limitation in the claim. The only relatable voltage recited in claim 23 is a voltage of “a pre-cellular module power rail.” It is not evidently clear whether the voltage of the present limitation should be that of the cellular communication power supply circuit, in which case it should read “a voltage,” or whether the voltage should be that of the pre-cellular module power rail of claim 23.
Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-15, and 23-25 are allowed. Claims 2, 6, 11, and 16-22 are solely objected to based upon the above claim objections. Claim 26 is solely rejected based upon the above rejection(s) under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest an apparatus having all required elements and functionality of the instant claim. Particular attention is drawn to the motor power supply circuit with its various elements and functionality which store energy supplied by the power supply, provide stored energy to the motor during operation of the motor, and transfer energy from the storage element(s) to the first other power supply in the case of power interruption.
Closest prior art to the instant claim are Wing et al. (U.S. Pub. 2015/0120067; Fig. 4n) and Shadie et al. (U.S. Pub. 2016/0375209; Fig. 7). However, both of those references are lacking essential elements of the circuitry recited by the instant claim, specifically the provision of an energy transfer circuit within the motor power supply circuit which is configured to transfer energy from the storage element(s) to the first other power supply in the case of power interruption. For example, Wing stores energy in energy storage unit 4510 but fails to teach or suggest a transfer of that energy that a different power circuit than the blower in the event of power interruption (Fig. 4n; ¶0283). Similarly, Shadie stores energy in capacitors 4421 but fails to teach or suggest a transfer of that energy that a different power circuit than the blower in the event of power interruption (Fig. 7; ¶0154). There is thus not found to be a preponderance of the evidence in the teachings of the prior art that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have added those missing elements into either Wing or Shadie without improper hindsight reasoning.
Regarding claim 18, the prior art fails to teach or suggest an apparatus having all required elements and functionality of the instant claim. Particular attention is drawn to the power circuitry with its various elements and functionality which store energy generated by deceleration of the motor-blower, dissipate a portion of the energy generated by the deceleration of the motor-blower, transfer energy generated by the deceleration of the motor-blower and/or energy stored in the storage element(s) to the first power supply circuit, and block current from flowing from a motor power rail to the power supply.
Closest prior art to the instant claim are Wing et al. (U.S. Pub. 2015/0120067; Fig. 4n) and Shadie et al. (U.S. Pub. 2016/0375209; Fig. 7). However, both of those references are lacking essential elements of the circuitry recited by the instant claim, specifically the provision of a transfer of specific energy from the power circuitry to the first power supply circuit and the blocking of current flow from a motor power rail to the power supply. For example, Wing stores energy in energy storage unit 4510 but fails to teach or suggest a transfer of that energy that a different power circuit than the blower in the event of power interruption (Fig. 4n; ¶0283). Similarly, Shadie stores energy in capacitors 4421 but fails to teach or suggest a transfer of that energy that a different power circuit than the blower in the event of power interruption (Fig. 7; ¶0154). There is thus not found to be a preponderance of the evidence in the teachings of the prior art that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have added those missing elements into either Wing or Shadie without improper hindsight reasoning.
Regarding claim 23, the prior art fails to teach or suggest an apparatus having all required elements and functionality of the instant claim. Particular attention is drawn to the motor power supply circuitry with its various elements and functionality which control power to the motor, block transfer energy to the power supply, store energy supplied by the power supply, store energy generated by deceleration of the motor, dissipate energy generated by the deceleration of the motor, and selective controls flow of current to the cellular communication power supply circuit.
Closest prior art to the instant claim are Wing et al. (U.S. Pub. 2015/0120067; Fig. 4n) and Shadie et al. (U.S. Pub. 2016/0375209; Fig. 7). However, both of those references are lacking essential elements of the circuitry recited by the instant claim. Further, there is not found to be a preponderance of the evidence in the teachings of the prior art that one having ordinary skill in the art at the time of the effective filing of the invention would have considered it prima facie obvious to have added those missing elements into either Wing or Shadie without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785